Citation Nr: 0400395	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for brain seizures.  

5.  Entitlement to service connection for cystitis.  

6.  Entitlement to service connection for multiple joint 
pains.  

7.  Entitlement to service connection for a knee disorder.  

8.  Entitlement to service connection for hemorrhage seizure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active military duty from May 1958 to 
August 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO). 

As a preliminary matter, the Board observes that the veteran 
raised issues of entitlement to service connection for 
tinnitus and for a vision disorder.  Such issues have not 
been adjudicated or otherwise addressed by the RO, and are 
accordingly referred back to the RO for all appropriate 
action.  

The issue involving entitlement to service connection for 
post-traumatic stress disorder (PTSD) will be addressed in 
the decision below.  The remaining issues will be addressed 
in the Remand portion of this decision and are remanded to 
the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was awarded the Combat Infantryman's Badge.  

2.  The veteran was diagnosed with PTSD linked to in-service 
stressors.  



CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred PTSD as a result of 
combat-related stressors he experienced while serving in the 
Republic of Vietnam during the Vietnam War.  Accordingly, he 
maintains that service connection for PTSD is warranted.  In 
such cases, the VA has a duty to assist the veteran in 
developing evidence sufficient to substantiate such claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Following 
the RO's determination of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  In substance, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits under the laws administered by VA.  In 
pertinent part, this law redefines the obligations of VA with 
respect to the duty to assist.  The provisions of the VCAA 
apply to all claims for VA benefits, to include claims 
involving entitlement to increased ratings and for service 
connection.  

Pursuant to the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  


The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim for VA 
benefits.  See generally 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  

In the present case, the Board finds that VA's redefined duty 
to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The veteran has been 
provided with adequate notice of the evidence needed to 
substantiate his claim for entitlement to service connection 
for PTSD and of what evidence VA would obtain, and the 
evidence he was to provide with respect to his claim for 
service connection for PTSD.  In that regard, the Board 
concludes that the discussions as contained in correspondence 
to the veteran dated in February 2001, April 2002, and 
November 2002 have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for PTSD.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he actually had 
PTSD resulting from a stressor incurred in service.  He was 
informed of what evidence VA would attempt to obtain, and 
what evidence he was responsible for providing.  In addition, 
via the above-referenced correspondence, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  The Board finds, therefore, that the enhanced 
notice requirements as set forth in the VCAA have been 
substantially complied with.  Id.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for PTSD has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service clinical treatment records, reports of 
medical treatment, and statements made by the veteran in 
support of his claim.  

The Board notes that the veteran's service representative has 
argued that the veteran has not been afforded a VA rating 
examination for purposes of determining whether he has PTSD 
as a result of his military service.  Here, based on the 
veteran's statements and that he was awarded a Combat 
Infantryman's Badge, his claimed combat-related stressors are 
established.  In light of opinions contained in the clinical 
treatment records, which establish that the veteran has PTSD 
related to his active military service in Vietnam, the Board 
finds that scheduling him to undergo an additional rating 
examination would not serve any purpose towards advancing or 
substantiating his claim for entitlement to service 
connection.  Accordingly, in light of the foregoing, the 
Board concludes that scheduling the veteran for an 
examination in connection with regard to the issue of 
entitlement to service connection for PTSD would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claim involving entitlement to service connection 
for PTSD.  Therefore, and in light of the decision herein, 
the Board finds that no further assistance to the veteran 
regarding the development of evidence is required.

Additionally, the Board notes that additional evidence 
relevant to this issue was received without a waiver by the 
Board subsequent to the most recent statement of the case 
addressing this issue was promulgated in December 2002.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, in light of the 
favorable decision herein, the veteran is not prejudiced by 
the Board considering this evidence prior to consideration by 
the RO.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
While the VCAA has eliminated the well-grounded claim 
requirement, the claimed disability or disease must still be 
shown to exist by a medical diagnosis.  Further, a medical 
nexus must still be established between the claimed 
disability and an injury or disease incurred in service, or 
otherwise due to a service-connected disability.  Id.; see 
also 38 C.F.R. § 3.304(f).

The veteran's military discharge certificate, Form DD-214, 
discloses that he served in the Republic of Vietnam during 
the Vietnam War, and was awarded the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the Combat Infantry Badge.  
As discussed, the veteran's stressors are therefore verified, 
and there is no other evidence of record to rebut the 
veteran's claimed stressors.  

The evidence of record shows that the veteran experienced 
dementia, resulting, at least in part, from a series of 
strokes, in addition to a blow to the head he sustained in 
1995.  VA clinical treatment records dating from February 
1996 through December 2003 disclose that in June 2001, the 
veteran complained of experiencing PTSD and depression, but 
the treating physician did not address PTSD.  It was noted 
that the veteran had sustained several small strokes and one 
major stroke, and that he complained of experiencing frequent 
nightmares regarding his Vietnam experiences.  In December 
2001, the veteran reported that he avoided hearing or seeing 
anything having to do with war or combat.  In addition, he 
and his wife indicated that he experienced frequent sleep 
disturbances with nightmares, and that he would strike at 
things in his sleep as if he were in combat.  The veteran 
also reported hearing voices at times.  The examiner offered 
an assessment of dementia with mixed depression and 
behavioral disturbances.  The examiner also noted that the 
veteran had a history of PTSD, but again the disorder was not 
formally diagnosed at that time.  

Most recently, the veteran underwent treatment in September 
and November 2003.  At that time, his symptoms related to 
PTSD were acknowledged.  Such symptoms included exaggerated 
startle response, nightmares, flashbacks, depression, and 
other pathology.  In September 2003, the veteran was 
diagnosed with Axis I dementia of probable mixed etiology, 
with depression and PTSD.  Further examination suggested that 
the veteran under-reported his symptoms, and a psychologist 
in November 2003 found that the veteran was experiencing 
prominent PTSD symptoms which further impacted his 
functioning in light of his dementia and depression.  At that 
time, in addition to various cognitive deficits, the veteran 
reported experiencing visual hallucinations in which he 
allegedly "saw people from Vietnam."  Other problems as 
reported by the veteran's wife included exaggerated startle 
response, and nightmares.  A battery of psychological testing 
was performed.  

The Board has evaluated the foregoing, and concludes that the 
evidence supports a grant of service connection for PTSD.  
Here, the veteran's stressors have been verified by virtue of 
the award of a Combat Infantry Badge following completion of 
his tour of duty in Vietnam.  While contemporaneous clinical 
treatment records made reference to PTSD symptomatology, the 
actual disorder itself was not diagnosed until September 
2003.  The veteran's wife corroborated his symptoms, 
including frequent flashbacks and hallucinations as well as 
nightmares and exaggerated startle response.  The examining 
psychiatrist ultimately concluded with a diagnosis of Axis I 
dementia of mixed etiology, with depression and PTSD.  

The Board notes that while the veteran has been diagnosed 
with other psychiatric disorders, including depression and 
dementia, he has been diagnosed with PTSD which has been 
related to the stressors he experienced in service.  The 
Board finds such diagnosis to be credible and supported by 
plausible evidence and a medical rationale.  Accordingly, 
based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for PTSD.  The 
veteran's appeal with respect to that issue is therefore 
granted.  


ORDER

Service connection for PTSD is granted.  


	(CONTINUED ON NEXT PAGE)


REMAND

The veteran contends that he has incurred hypertension, brain 
seizures, hearing loss, cystitis, multiple joint pains, a 
knee disorder, and a hemorrhage seizure disorder as a result 
of his active military service, to include as secondary to 
PTSD.  He therefore asserts that service connection for those 
disorders is warranted.  

As an initial matter, the Board observes that the most recent 
statement of the case addressing those issues was promulgated 
in December 2002.  Since that time, additional clinical 
treatment records dating from December 2000 through December 
2003 were received by the Board without a waiver.  
Accordingly, the case must be remanded for consideration of 
this evidence by the agency of original jurisdiction.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board observes that the veteran was afforded a VA rating 
examination in June 2000.  However, the examination did not 
address whether the claimed disorders were incurred in or as 
a result of the veteran's active service, or as a result of 
the veteran's PTSD, but rather, assessed the veteran's 
overall medical condition for purposes of determining his 
eligibility to receive nonservice-connected pension benefits.  
It is unclear as to the extent to which the veteran 
experiences the claimed disorders, but to the extent that any 
of those disorders may be present, the Board finds that the 
veteran should be afforded a VA rating examination in order 
to determine the nature and etiology of the claimed 
disorders.  After ensuring that all notice and duty to assist 
requirements as set forth in the VCAA have been met, the RO 
should readjudicate the veteran's claims for service 
connection.  

Accordingly, this case is remanded for the following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The RO should contact the veteran and 
request that he identify all health-care 
providers who have rendered treatment for 
his claimed hypertension, brain seizures, 
hearing loss, cystitis, multiple joint 
pains, knee disorder and hemorrhage 
seizure dating from the time of his 
discharge from service in August 1978 to 
the present.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such records not already obtained.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  It is 
unnecessary to obtain duplicate treatment 
records which have previously been 
associated with the claims file.  

3.  The veteran should be scheduled to 
undergo an appropriate VA examination(s), 
to determine the nature and etiology of 
any hypertension, brain seizures, hearing 
loss, cystitis, joint pains, knee 
disorder, and/or hemorrhage seizure 
found.  The veteran's claims file must be 
made available to the examiner(s) for 
review.  The examiner(s) is requested to 
review the relevant medical evidence 
contained in the veteran's claims file, 
to include his service medical records, 
records of treatment received following 
service, and the report of a VA medical 
examination conducted in June 2000.  
After conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner(s) 
must provide an opinion as whether any 
hypertension, brain seizures, hearing 
loss, cystitis, joint pains, knee 
disorder, and/or hemorrhage seizure found 
were incurred in or as a result of the 
veteran's active military service.  In 
addition, the examiner must offer an 
opinion as to whether any hypertension, 
brain seizures, hearing loss, cystitis, 
joint pains, knee disorder, and/or 
hemorrhage seizure found are due to or 
aggravated by PTSD.  The examiner(s) is 
requested to offer a complete rationale 
for all opinions provided in the 
typewritten examination report.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Upon completion of the foregoing the 
RO should readjudicate the issues of 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected PTSD; for brain 
seizures; hearing loss; cystitis; 
multiple joint pains; a knee disorder; 
and for a hemorrhagic seizure disorder on 
the basis of all available evidence.  If 
the decision remains unfavorable, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



